DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20180359068).
Regarding claims 1, 5, and 6, Kim teaches  a receiver that receives a command to command at least one of activation and deactivation for a first cell ([0294] A legacy PDCCH transmitted using a specific number of OFDM symbol(s) starting from a subframe start timing in every subframe of 1 ms may indicate the TTI size of the sPDCCH having the possibility of being transmitted within a corresponding subframe or during N subframes including the corresponding subframe) that is configured with a short TTI having a shorter TTI length than a subframe (Fig. 17, 4 symbol TTI, sPDCCH); and a processor that controls at least one of an activation operation and a deactivation operation of the first cell in units of a subframe based on the command (Fig. 17. Examiner notes that “a deactivation operation” is an optional limitation).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467